              Case 2:20-cv-00812-JAD-DJA Document 3 Filed 05/14/20 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 DARYL LARAY JOHNSON,                                      Case No.: 2:20-cv-00812-JAD-DJA

 4             Petitioner
                                                                 Order Dismissing Petition
 5 v.

 6 STATE OF IDAHO,

 7             Respondent

 8

 9            Petitioner Daryl LaRay Johnson has submitted a pro se petition for writ of habeas corpus

10 under 28 U.S.C. § 2241, 1 but he failed to submit an application to proceed in forma pauperis or

11 pay the filing fee. As a result, this matter has not been properly commenced. 2 Johnson also

12 states in his petition that he is in custody at the Clark County Detention Center and seeks to

13 challenge his Idaho extradition warrant. But he has an earlier-filed § 2241 petition pending in

14 this court challenging that extradition warrant, making this petition duplicative. 3

15            IT IS THEREFORE ORDERED that the Clerk detach and file the petition (ECF No. 1-1).

16            IT IS FURTHER ORDERED that the petition is DISMISSED.

17            IT IS FURTHER ORDERED that a certificate of appealability is denied.

18                      Dated: May 14, 2020

19                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
20

21

22   1
         ECF No. 1-1.
23   2
         28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2.
     3
         Case No. 2:20-cv-00476-RFB-VCF.
